                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION


WALTER JASON PURKHISER,

               Plaintiff,

       V.                                                   CV 119-214


ANNA RUTH PURKHISER,

               Defendant.



                                           ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed.             The

Magistrate Judge recommended dismissing as moot Plaintiffs motion to proceed in forma

pauperis ("IFP"). (Doc. no. 8.) However, having considered Plaintiffs affidavit of poverty,

the Court GRANTS his request to proceed IFP. (Doc. no. 2.) If in the future, however, it

appears Plaintiffs financial situation has improved, the Court may require him to pay either

the entire filing fee or an appropriately determined partial filing fee.

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge, as modified herein, as its opinion, DISMISSES this case, DENIES AS MOOT
Plaintiffs Motion for Discovery,(doc. no. 3), and CLOSES this civil action.

       SO ORDERED this               day of March, 2020, at Augusta, Georgia.




                                                               :hief judge
                                                       .TES DISTRICT JUDGE
                                                       DISTRICT OF GEORGIA
